Citation Nr: 1122757	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-50 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cancer of the face, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with bilateral cataracts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO rating decision that, in pertinent part, denied service connection for hypertension, to include as secondary to diabetes mellitus, and for cancer of the face, to include as due to Agent Orange exposure.  

A December 2009 RO decision, in pertinent part, granted service connection and a 20 percent rating for diabetes mellitus with bilateral cataracts, effective February 27, 2007.  Another December 2009 RO decision (issued in a statement of the case), in pertinent part, denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus with bilateral cataracts.  

In March 2011, the Veteran testified at a Travel Board hearing at the RO.  

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with bilateral cataracts, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his May 2010 hearing before the Board, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for cancer of the face, to include as due to Agent Orange exposure.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for cancer of the face, to include as due to Agent Orange exposure, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  

In December 2009, the Veteran submitted a VA Form 9 perfecting his appeal as to the issue of entitlement to service connection for a cancer of the face, to include as due to Agent Orange exposure.  At his March 2011 hearing before the Board, the Veteran stated he was withdrawing his appeal as to the issue of entitlement to service connection for a cancer of the face, to include as due to Agent Orange exposure.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for cancer of the face, to include as due to Agent Orange exposure, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review the issue.  Accordingly, the issue of entitlement to service connection for a cancer of the face, to include as due to Agent Orange exposure, is dismissed.  


ORDER

The appeal concerning the issue of entitlement to service connection for cancer of the face, to include as due to Agent Orange exposure, is dismissed.  


REMAND

There is a further VA duty to assist the Veteran in developing evidence pertinent to the Veteran's claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with bilateral cataracts.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran is service-connected for diabetes mellitus with bilateral cataracts.  He is also service-connected for hearing loss and for tinnitus.  

He essentially contends that he has hypertension that is related to service, or, more specifically, that is related to his service-connected diabetes mellitus with bilateral cataracts.  He specifically alleges that there is medical evidence of record that supports a finding that his service-connected diabetes mellitus caused him to develop hypertension.  

Records from service do not show problems with hypertension.  The Veteran's service treatment records show no complaints, findings, or diagnoses of hypertension or any elevated blood pressure readings.  An August 1965 induction examination report, which was updated in November 1965, related a blood pressure reading of 110/68 and included notations that the Veteran's heart and vascular system were normal.  A December 1965 treatment entry noted that the Veteran's blood pressure reading was 134/84.  The impression did not refer to hypertension.  An August 1967 separation examination report noted that the Veteran's blood pressure reading was 120/76.  There were also notations that the Veteran's heart and vascular system were normal.  

Post-service VA examination reports refer to diagnosed disorders including hypertension.  A September 2009 VA diabetes mellitus examination report noted that the Veteran was in the service from 1965 to 1967 and that he served in the Army in the Signal Corps in Vietnam.  The examiner reported that the Veteran was indicated to have the onset of diabetes mellitus in April "2008".  The examiner also stated, however, that in 2003, when the Veteran was 58 years old, he was treated with Metformin twice a day.  It was noted that the Veteran did have hypertension which was diagnosed in 1980 and that he was started on medication at that time.  As to diagnoses, the examiner indicated that the Veteran had diabetes which had been diagnosed since 2003.  The examiner also reported that the Veteran had essential hypertension.  As to final diagnoses, the examiner noted that the Veteran had diabetes mellitus, service-connected by statute.  The examiner also indicated that he was awaiting studies to determine hypertension, but that hypertension had been diagnosed since 1980.  The examiner commented that the Veteran's diabetes was diagnosed in 2003, which would indicate that the Veteran "has essential hypertension and has not been made by diabetes."  

The Board observes that it unclear whether the examiner reviewed the Veteran's entire claims file.  The examiner indicated that the Veteran's essential hypertension was diagnosed in 1980 and that his diabetes mellitus was diagnosed in 2003.  The Board notes, however, that there are no treatment reports of record prior to September 2009 and October 2009 VA examination reports.  Additionally, the Board observes that the VA examiner did not address whether the Veteran's service-connected diabetes mellitus aggravated his hypertension.  

A subsequent February 2011 statement from G. M. Jackson, M.D., indicated that the Veteran had diabetes since April 2001.  Dr. Jackson stated that it was his opinion that the Veteran's diabetes had contributed significantly to his hypertension.  Dr. Jackson reported that every attempt was being made to bring the Veteran's diabetes mellitus under control.  

The Board observes that there is no indication that Dr. Jackson reviewed the Veteran's claims file in providing his opinion that the Veteran's service-connected diabetes contributed significantly to his hypertension.  
The Board notes, therefore, that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a review of the entire claims folder, as to his claim for service connection for a hypertension, to include as secondary to service-connected diabetes mellitus with bilateral cataracts.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for hypertension since his separation from service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent medical treatment which are not already in the claims folder.  

2.  Schedule the Veteran for a VA cardiovascular examination by a physician to determine the nature and likely etiology of his claimed hypertension, to include as secondary to service-connected diabetes mellitus with bilateral cataracts.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is etiologically related to his period of service.  If not, the examiner should then opine as to whether it is at least as likely as not that the Veteran's service-connected diabetes mellitus with bilateral cataracts caused or aggravated (permanently worsened beyond the natural progression) his hypertension.  If the examiner opines that it is at least as likely as not that the Veteran's service-connected diabetes mellitus with bilateral cataracts caused or aggravated his hypertension, the examiner should indicate the extent to which the hypertension condition was aggravated.  The examiner should specifically comment on the February 2011 opinion provided by Dr. Jackson.  

3.  Thereafter, review the Veteran's claim for entitlement to service connection for hypertension, to include as secondary to a service-connected diabetes mellitus with bilateral cataracts.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


